 In the MatterofNEW YORK TELEPHONE COMPANYandUNION OFTELEPHONEWORKERSCase No. 20-R-4027.-Decided October,30, 1943Mr. Walter GordonMerritt,of New York City,for the Company.Mr. George A. Brenner,of NewYork City,for the Union.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Union of Telephone Workers, hereincalled the Union,alleging that a question affecting commerce hadarisen concerning the representation of employees of New York Tele-phone Company, New YorkCity,herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Vincent M. Rotolo,Trial Examiner.Saidhearing was held at NewYorkCity on September 30, 1943.TheCompany and the Union appeared,participated,and were affordedfull opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Ex-aminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded an opportunityto file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYNew York Telephone Company, a New York corporation with Witsprincipal office in New York City, together with 23 other associatecompanies' and the American Telephone and Telegraph Company;are popularly known as The Bell System which furnishes Nation-wide communication service through the coordination of plant equip-53 N. L. R. B.; No. 54.in307 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDment and services of the associate and other telephone companies.The telephone plant of the American Telephone and Telegraph Coln-pany consists mainly of toll lines and toll switchboards forming acommunicationsnetwork, connecting the communications system of itsoperating telephone subsidiaries and other telephone companies.The New York Telephone Company, with which we are concernedherein,is engaged in the business of furnishing local and long dis-tance telephone communication service throughout the State of NewYork and in Greenwich, Connecticut, where it operates and ownsapproximately 477 exchange oflices. In the operation of its system,the Companymaintainsconnections with the facilities of some 330exchanges in New York State owned by other. companies. Some ofitswiresand jointly owned toll lines extend into the State of Con-necticut.In addition to furnishing local service, the Company, asan integral part of The Bell System, furnishes its subscribers withlong distance telephone service to all parts of the United States andto many foreign countries.Association between the Company andthe other associate companies of TheBellSystem with which it isconnected is governed in general by standard operating agreementsdesigned to make uniform the communication services afforded by theCompany, whether by its own system or in conjunction with others.During the year 1942 the Company purchased equipment and ma-terials valuedin excess of $14,000,000, of which more than 75 percentwas shipped to the Company from points outside the State of NewYork.During the same year the Company's operating revenuesamounted to approximately $236,000,000, of which about $10,000,000,or atleast 5 percent of such operating revenues was received fromfurnishing interstate services.The Company admits that it is en-gaged in commerce within the meaning of the National LaborRelations Act.H. THE ORGANIZATION INVOLVEDUnion of Telephone Workers is an unaffiliated labor organizationadmitting to membership employees of the Company.III.TIIE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the bargainingrepresentative of its employees engaged in certain classifications whichtheUnion wishes to include within ; the unit which it alleges to beappropriate.Statements of the Regional Director and the Trial Examiner, intro-duced into evidence at the hearing, indicate that the Union represents NEW YORK TELEPHONE COMPANY309a substantial number of employees within the unit hereinafter foundto be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the, Act.IV.THE APPROPRIATE UNIT;THE DETERMINATION OF REPRESENTATIVESThe Union seeks to represent a unit comprised of all cashiers,clerks, coaches, coin box sealers, coin telephone collectors, countingclerks,directory clerks, directory listing convassers, file indexclerks, generalclerks, instructors, junior clerks, key custodians, mailclerks, mail senior clerks, messengers, mileage clerks, observers, orderreviewers, PBX operators, public telephone clerks, "query" clerks,record machine operators, remittance clerks, results clerks, serviceorder clerks, service order typists, stenographers, tellers, treatmentclerks, typists, representatives, customer service representatives, spe-cial representatives, and district clerks, employed in the DownstateArea Commercial Department, excluding supervisory employees, com-mercial representatives, general commercial representatives, and col'-lection attorneys.The Company disputes the inclusion within theunit of the following classifications : (a) cashiers having two or moreassistants, (b) district clerks, (c) customer service representatives(non-scheduled), and (d) special customer service representatives,and concedes that the remaining classifications properly belong withinthe bargaining tinit''The Regional Director reported that the Unionsubmitted1,860 application cards, allof which bearapparentlygenuine original signatures ; of these 1,831 are the names of per-Sons appearing upon the Companyspay roll dated June a0, 1943, whichcontains the namesof 2,576 employees in the unitsought by the UnionThe Trial Examinerreported that lie made a check of the cards against the pay roll ofJuly 31, 1943,and that asof July 31, 1943, the Companyhad 2,618 employees in the unitoriginally sought by'the Union herein ; that the Union submitted evidence indicating thatit represents1,938 employeeswhose names appear upon the Company's pay roll of July 31,1943 ;that said pay roll contained the names of57 cashiers, 31 of whichhad no assistants,8 had 1 assistant,and 18 had 2 or more assistantsand that theUnion represents none ofthe employeesin thelast group;that the namesof 17 districtclerks appeared upon theafore-mentionedpay roll and that the Unionrepresents 6 of these employees;that thenames of31 customer service representatives (non-scheduled)appear upon the afore-mentionedpay roll, and that theUnion represents 17 of these employees;that the namesof 28special representatives appear upon the atore-mentioned pay roll and that the Unionrepresents 9 of theseemployees.The TrialExaminer further reported that the parties stipulated, in substance, that thecards presented by the Unionin support of its claimsof representationare authentic.Itthus appears,and the Companyadmits,that the Unionrepresents a majority of the employees inthe Downstate Area CommercialDepartment.The Uniondesires,certificationwithout an election.Flow-ever,since no question concerning representation exists withrespect to the departmental unit ingeneral,we find it unnecessary to issue certificationwith respectthereto.2The unit, as concededby the Company,includes those employees formerly representedby the threepredecessorsof the Unionwho represented employees under substantiallysimilar contractswith the Company covering the Long Island, Manhattan, and the Bronx- 310DECISIONS OF NATIONAL LABOR RE'LATIO'NS BOARDCashiers-TheCompany concedes that cashiers having no or oneassistantare properly included within the unit which the Union seeksto represent, but contends that those cashiers having more than oneassistantshould be excluded on the ground that they are supervisors.As noted above, the Union contends that all cashiers should be in-cluded within the unit.The record reveals that the cashiers performworksimilarto that performed by their assistants in inverse ratio tothe number of assistants assigned to them.Thus cashiers having oneassistantperform approximately 50 percent of the routine work andthe remainder of their time is spent in supervising; cashiers havingtwo assistants spend approximately one, third of their time perform-ing routine duties,and the balance of their time is spent in dutiesprimarily supervisory in nature ; and so on.Those cashiers 'havingassistantscan effectively make recommendations with respect to theirassistantsand effect changes in their 'status.We are of the opinionand find that those cashiers having more than one assistant are suffi-ciently clothed with the indicia ' of supervision to warrant their ex-clusion from the unit, whereas those cashiers having one or no assist-antsdo' not occupy suchstatus.Accordingly, we find that the formergroup does not properly fall within the unit for which the Union 'isthe admittedly majority bargaining representative; however, we fur-ther find that the cashiers having one or no assistants should ' beincluded within the afore-mentioned unit, and that the, Union mayproperly bargain for them as part of such unit.'District clerks-Theseemployees occupy positions comparable tothose of confidentialsecretaries;they take dictation from the districtmanagers. or office managerson a variety of matters pertaining toofficer performance, including confidential letters, memoranda, reports,personnel, labor relations, and wage matters.They maintain districtfiles,which includewageprogression and personnel data, and reviewincoming. mail addressed to the districtmanager,routing to him mat-ters needinghis attention and referring the balance to the proper -parties. ,We are of the opinion that these employees are engaged in,a, confidentialcapacity, and find that they do not properly, fall withinthe unit for which the Union is the admitted majority bargainingrepresentative."Customer service representatives (non-scheduled) and special representatives-TheCompany contends that, because'of the nature of theirduties, these employees cannot be placed in any definite category andtheir value to the Company can be rated only upon an individualbasis.'Thus,it argues, in effect, that they constitute a group which does not,Westchester-Connecticut Areas.In March 1943, the three autonomous labor organizationsdissolved and their former membership formed the Union herein.No other labor organiza-tion has attempted to organize these employees.3Matter of Creamery Package Company,34 N. L. R. B 108 NEW YORK TELEPHONE COMPANY311lend itself to the principle of collective bargaining.The Union, onthe other hand, contends that they properly fall within the broaddepartmental unit which it seeks to represent.The record disclosesthat these employees are assigned to the more substantial customers'accounts, and conduct all matters pertaining to their servicing, includ-ing assistance in the planning of installations, the handling of com-plaints and adjustments, and other related problems.It does notappear, however, that the foregoing duties give rise to interests suffi-ciently distinguishable from those of the other employees in the depart-ment to warrant the outright exclusion of the servicing employeesfrom the departmental, bargaining unit.Nor does it appear that theynecessarily fall within such unit; they may with propriety either beincluded or excluded.While the record reveals that a number ofthese employees have expressed a desire not to be represented by theUnion, a substantial number have also indicated a contrary desire.Under these circumstances, we find that our determination of the bar-gaining unit status of the employees in question should depend inpart upon their own desires to be expressed in the election hereinafterdirected at which time they will have an opportunity to vote for oragainst the Union.We shall consequently defer our final determina-tion pending the results of such election. If these employees selectthe Union as their bargaining representative, it may bargain for themas well as for those employees in the departmental unit regardingwhich no question concerning representation exists.We shall accordingly direct that an election be conducted amongthose employees of the Company engaged as customer service repre-sentatives (non-scheduled) and special representatives who were em-ployed during the pay-roll period immediately preceding the date ofthe Direction of Election herein, subject to the limitations and addi-tions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with New York Tele-phone Company, New York City, an election by secret ballot shall beconducted as early as possible, but notl ater than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Second Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among the 312DECISIONSOF NATIONALLABOR REIA.TbO'N;S BOARDemployees. of the Company engaged as customer service representa-tives (non-scheduled) and special representatives, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding any who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether ornot they desire to be represented by Union of Telephone Workers forthe purposes of collective bargaining.MR.GERARDD. REILLY tookno partintheconsiderationof the aboveDecision and Direction of Election.